The opinion of the court was delivered by
Dixon, J.
The certiorari in this, case brings up for review an assessment levied by the city of Elizabeth for the special ' benefit conferred by the paving of Prince street in said city, upon a part óf the lands which are involved in the case between these same litigants decided at the present term.
The assessment was levied in pursuance of an act of the legislature concerning such assessments, approved April'1st, 1898 (Pamph. L., p. 203), the provisions of which run parallel, mutatis mutandis, with the provisions of the Tax act considered in the other case mentioned.
The reasons assigned by the prosecutor for setting aside this assessment are the same as those assigned for setting aside the tax levied under that Tax act, and according to the views of the court expressed in the other case those reasons are unsound.
Consequently this assessment should be confirmed, without costs.